Detail Action
Claims 25 - 50 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 25-30, 36-40 and 42-46 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lacoste et al.,(hereafter Lacoste ), US 20170001043 A1,  published on Jan.5 , 2017. 

Regarding claim 25, Lacoste An ultrasound treatment device(Abstract, Fig.1, A device for treatment of a tissue (8) of a living being), the ultrasound treatment device comprising: - a probe head comprising an ultrasound transducer for delivering treatment ultrasound waves focused onto a target within an object (Fig.1, Abstract, [0049]-[0050] A device including a transducer (4) for emitting a beam of ultrasound waves mounted on a movable treatment head (1), an ultrasonic imaging device (2, 3).  The transducer 4 is of a fixed-focal-point type, the beam of ultrasound waves emitted by the transducer 4 being focused on a focal point F. The transducer (4) include a membranes where the membranes is contacting a skin 6 of the patient (see [0050]) ), 
- a compression unit for applying a compression force to the object ([0027], device is equipped with a fluid system coupled to the balloon for handling the coupling fluid, preferably including at least one pump for filling and/or emptying the balloon. In this case  the pump compress the balloon filled with air or liquid, casing the balloon to expand  and forcibly compress the tissue in contact with the balloon) and 
- a controller unit connected at least to the probe head and the compression unit ([0022], [0027], the control unit is adapted to move the treatment head from the travel position to the monitoring position to monitor the tissue, and a pressure sensor and the at least one pump preferably being connected to the control unit or other adequate means for regulating the pressure in the balloon (see [0027]), 
wherein the ultrasound treatment device is adapted to switch between at least two operating modes ([0029]-[0030], the control unit is adapted to bring the pressure in the balloon to a first value and to a second. Thus, the controller switch the pump between two alternative states), and
- in a first operating mode, the compression force applied to the object by the compression unit is maintained at a first compression force value([0029]-[0030], the control unit is adapted to bring the pressure in the balloon to a first value when the treatment head is in the travel position), and in a second operating mode, the compression force applied to the object by the compression unit is maintained at a second compression force value ([0029], the control unit is adapted to bring the pressure in the balloon to a second value higher than the first value when the treatment head is in the treatment position and/or in the monitoring position ), .  

Regarding claim 26, Lacoste teaches the probe head comprises an imaging device for imaging of the object ([0002], [0030], the ultrasonic imaging device is mounted on the treatment head and has an imaging plane intersecting the focal point).  

Regarding claim 27,  Lacoste teaches, in the first operating mode the controller unit controls the imaging device to perform imaging of the object, and in the second operating mode the controller unit controls the ultrasound transducer to emit at least one pulse of treatment ultrasound waves(claim 17,[0014],  the control unit is adapted to: trigger the transducer to emit at least one beam of ultrasound waves when the treatment head is in the treatment position, and perform imaging of an area surrounding the tissue at least when the treatment head is in the monitoring position. The first operating mode  corresponds to when the controller set the treatment head in the monitoring position.  The second operating mode corresponds to when the controller set the treatment head is in the treatment position).


Regarding claim 28, Lacoste  teaches the ultrasound treatment device comprises: - 
a deformable coupling balloon arranged at a target side of the probe head ([0002], [0012], an inflatable balloon surrounding at least partially the treatment head, containing a coupling fluid and defining a contact surface of the treatment head is provided), 
wherein a cavity between the probe head and the coupling balloon is filled or fillable with a coupling liquid ([0054], the transducer is enclosed by a flexible membrane 5 of a material with low ultrasound reflection and is filled with an ultrasound coupling fluid), 
a pressure measuring unit for determining the pressure of the coupling liquid in the cavity ([0028]-[0029],  Pressure control adjusts the pressure in the balloon to an optimal value. Specifically the control unit is adapted to bring the pressure in the balloon to a first value and to a second value different from the first value)
a fluid control system for controlling the pressure or the volume of the coupling liquid in the 
cavity, ([0027],  the control unit control the pressure in the balloon. The pressure sensor and the at least one pump connected to the control unit for regulating the pressure in the balloon. The volume of the coupling fluid also be controlled and regulated by known means. The fluid control system corresponds to a sub a system of the control system  that contain  the pressure sensor and the at least one pump), 
wherein  the controller unit is connected at least to the pressure measuring unit(as discuss above pressure control  measure  the first  pressure value and the second pressures value) the fluid control system ( as discuss above the sub a system of the control system  that contain  the pressure sensor and the at least one pump), the probe head  ([0022],  the control unit includes the treatment head)  and the compression unit  ([0022] the pumps that compress the balloon filled with air or liquid)  and
in the first operating mode, the pressure of the coupling liquid is maintained at a first pressure value or at a first volume value ([0029]-[0030], the control unit is adapted to bring the pressure in the balloon to a first value when the treatment head is in the travel position), and in the second operating mode, the pressure of the coupling liquid is maintained at a second pressure value higher than the first pressure value ([0029], the control unit is adapted to bring the pressure in the balloon to a second value higher than the first value when the treatment head is in the treatment position and/or in the monitoring position).

Regarding claim 29, Lacoste teaches the controller unit is adapted to: - monitor the pressure of the coupling liquid determined by the at least one pressure measurement unit and to detect an increase of the pressure of the coupling liquid in the cavity ([0029], the control unit is adapted to bring the pressure in the balloon to a second value higher than the first value when the treatment head is in the treatment position and/or in the monitoring position. Further, by increasing the pressure when the treatment head is in the treatment position and/or in the monitoring position, the compression reduces blood flow in the tissue) when the ultrasound treatment device is in the first operating mode and the coupling balloon is arranged on the object (0028]-[0029], Pressure control adjusts the pressure in the balloon to an optimal value. Specifically the control unit is adapted to bring the pressure in the balloon to a first value and to a second value different from the first value),
- switch from the first operating mode to the second operating mode upon detection of a switching signal ([0005]-[0006], pause period is used to pause irradiation, in order allow the tissue region to cool down. Thus at the beginning of the pause period the treatment head move (switch)from the  travel  position  to treatment  position ),
- trigger the emission of at least one pulse of treatment ultrasound waves after switching from the first operating mode to the second operating mode (claims19 and  22,  [0022], the control unit is adapted to move the treatment head, after emission of an ultrasound pulse from the transducer, from the treatment position to the monitoring position.  Thus at the beginning of the pause period the controller   move (switch) treatment head  from traveling position to treatment position), and 
- switch from the second operating mode to the first operating mode after the emission of at least one pulse of treatment ultrasound waves (claims19 and  22,  [0022], control unit is adapted to move the treatment head, after emission of an ultrasound pulse from the transducer, from the treatment position to the monitoring position. Thus, at the end of the pause period the controller move (switch) back the treatment head  from  the monitoring position  to traveling position).

Regarding claim 30, Lacoste ultrasound treatment device further comprises a manual switch for switching from the first operating mode to the second operating mode ([0022], Controlling the position can occur either manually by an operator by means of a display).

Regarding claim 36, Lacoste the controller unit is further adapted to automatically trigger the emission of at least one pulse of treatment ultrasound waves after activation of the second operating mode ([0023], the control unit is adapted to move the treatment head, after emission of an ultrasound pulse from the transducer, from the treatment position to the monitoring position, in order to monitor the effect of the delivered ultrasound waves).

Regarding claim 37, Lacoste teaches the ultrasound treatment device further comprises a manual switch for triggering the emission of at least one pulse of treatment ultrasound waves by an operator([0022], first treatment head move  from the travel position to the monitoring position by controlling the movement either manually by an operator by means of a display), and switching from the first operating mode to the second operating mode is performed automatically after triggering the emission of at least one pulse of treatment ultrasound waves (claims 18-22,  [0022],  the treatment head is adapted to be moved automatically to the treatment position for further emission of an ultrasound pulse from the transducer after the treatment head is brought from the treatment position to the monitoring position).  

Regarding claim 38, Lacoste teaches wherein the ultrasound treatment device further comprises time measuring means for delaying the emission of at least one pulse of treatment ultrasound waves by a predetermined amount of time after the second operating mode is activated ([0005], it is common to operate a device for treatment in a way known as "pulse and pause method" wherein an irradiation period is followed by a pause period without irradiation, in order allow the tissue region to cool down.).

Regarding claim 39, Lacoste teaches the time measuring means are further adapted to automatically switch from the second operating mode to the first operating mode with a delay of a predetermined amount of time after emission of the treatment ultrasound waves ([0005]-[0006], pause period is used to pause irradiation, in order allow the tissue region to cool down. In addition pause period is used to allow the treatment head to the next location in a scanning pattern. Thus, at the end of the pause period treatment head move back   from the monitoring position to the travel position).

Regarding claim 40, Lacoste teaches the controller unit is adapted to determine a position of the target based on the images captured by the imaging device ([0015], imaging is preferably performed only with the treatment head in the monitoring position. The control unit is adapted to allow the imaging operation only when the treatment head is in the appropriate position) and to switch to the second operating mode automatically when the position of the target is stable over a predetermined amount of time (claim 22, [0005],  [0022],  the treatment head is adapted to be moved automatically to the treatment position for further emission of an ultrasound pulse from the transducer after the treatment head is brought from the treatment position to the monitoring position. Thus, during the pause period the captured image is remain stable) 

Regarding claim 42, Lacoste teaches A method for treating a target within an object with an ultrasound device (Abstract, [0031] a method for operating a device for treatment of a tissue of a living being), the method comprising the following steps: 
placing a probe head comprising an ultrasound transducer for delivering treatment ultrasound waves focused onto a target within an object on the object ((Fig.1, Abstract, [0049]-[0050] A device including a transducer (4) for emitting a beam of ultrasound waves mounted on a movable treatment head (1), an ultrasonic imaging device (2, 3).  The transducer 4 is of a fixed-focal-point type, the beam of ultrasound waves emitted by the transducer 4 being focused on a focal point F. The transducer (4) include a membranes where the membranes is contacting a skin 6 of the patient (see [0050]) and applying a first compression force on the object ([0029]-[0030], the control unit is adapted to bring the pressure in the balloon to a first value when the treatment head is in the travel position)); 
applying a second compression force value higher than the first compression force value ([0029], the control unit is adapted to bring the pressure in the balloon to a second value higher than the first value when the treatment head is in the treatment position and/or in the monitoring position), either manually by an operator or by means of a compression unit of the device ([0022], Controlling the position can occur either manually by an operator by means of a display), and 
emitting at least one pulse of treatment ultrasound waves (claim 17,[0014],  the control unit is adapted to: trigger the transducer to emit at least one beam of ultrasound waves when the treatment head is in the treatment position).

Regarding claim 43, Lacoste teaches the probe head comprises an imaging device for imaging of the object([0002], [0030], the ultrasonic imaging device is mounted on the treatment head and has an imaging plane intersecting the focal point).  

Regarding claim 44, Lacoste teaches imaging of the object by means of the imaging device while applying the first compression force to the object is performed([0015], imaging is preferably performed only with the treatment head in the monitoring position. The control unit is adapted to allow the imaging operation only when the treatment head is in the appropriate position).

Regarding claim 45, Lacoste teaches the method comprising the following steps: 
a) placing a deformable coupling balloon arranged at a target side of the probe head ([0002], [0012], an inflatable balloon surrounding at least partially the treatment head, containing a coupling fluid and defining a contact surface of the treatment head is provided), wherein a cavity between the probe head and the coupling balloon is filled with a coupling liquid onto the object  ([0054], the transducer is enclosed by a flexible membrane 5 of a material with low ultrasound reflection and is filled with an ultrasound coupling fluid) and activating a first operating mode where the pressure of the coupling liquid is maintained at a first pressure value (([0029]-[0030], the control unit is adapted to bring the pressure in the balloon to a first value when the treatment head is in the travel position)). 
b) switching from the first operating mode to a second operating mode, wherein in the second operating mode the pressure of the coupling liquid is maintained at a second pressure value which is higher than the first pressure value ([0029], the control unit is adapted to bring the pressure in the balloon to a second value higher than the first value when the treatment head is in the treatment position and/or in the monitoring position) .

Regarding claim 46, Lacoste teaches wherein switching from the first operating mode to the second operating mode is performed upon detection of a switching signal(claims19 and  22,  [0022], control unit is adapted to move the treatment head, after emission of an ultrasound pulse from the transducer, from the treatment position to the monitoring position. Thus, at the end of the pause period the controller move (switch) back the treatment head from the monitoring position  to traveling position).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.         Claims 31-35 and 47-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lacoste, US 20170001043 A1, in view of  McEwen et al., (hereafter McEwen), US Patent Application Publication No.: US 20100191277 A1, published on Jan.29, 2010. 

Regarding claim 31, Lacoste teaches the controller unit is further adapted to switch from the first operating mode to the second operating mode when the detected pressure increase ([0029], the control unit is adapted to bring the pressure in the balloon to a second value higher than the first value when the treatment head is in the treatment position and/or in the monitoring position. Further, by increasing the pressure when the treatment head is in the treatment position and/or in the monitoring position, the compression reduces blood flow in the tissue);
However, it is noted that Lacoste doesn’t specifically teach switching by comparing the pressure with the predetermined threshold. 
On the other hand McEwen teaches  the controller unit is further adapted to switch from the first operating mode to the second operating mode when the detected pressure increase ( [0032], first automatically increasing the pressure until blood flow sensed is less than a predetermined minimum. Then, pressure is continuously varied (switched)  by incrementally increasing and decreasing the pressure applied by proximal bladder 28 to maintain the rate of blood flow sensed below and near the predetermined minimum threshold.)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of controlling a pressure continuously by incrementally increasing the pressure when the pressure is below  a predetermined value and decreasing the pressure when the pressure is above a predetermined threshold value  taught by McEwen into Lacoste
The suggestion motivation doing so is allow dynamical  controlling blood flow through a zone of a patient by adjusting the pressure, further adjusting the pressure  minimize blood loss during a surgery by stopping  blood flow from  the selected portion of the surgical patient's (McEwen: [0007])
Regarding claim 32,  McEwen teaches the controller unit is further adapted to switch from the first operating mode to the second operating mode when the detected pressure increase 0032], first automatically increasing the pressure until blood flow sensed   
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of controlling a pressure near to a minimum pressure in order to stop arterial blood flow into a portion of a surgical patient's limb taught by Lacoste into McEwen.
The suggestion motivation doing so is to minimize blood loss during a surgery by stopping 
blood flow from  the selected portion of the surgical patient's (McEwen: [0007]). 

Regarding claim 33, McEwen teaches the controller unit is further adapted to switch from the second operating mode to the first operating mode when a detected pressure decrease is below a threshold value (TS3) ([0032], first automatically increasing the pressure until blood flow sensed beneath the cuff is less than a predetermined minimum. Then, pressure is continuously varied (switched) by incrementally increasing and decreasing the pressure. Thus, the pressure incrementally increases from the near predetermined minimum threshold value until it reaches the predetermined minimum value) 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of controlling a pressure continuously by incrementally increasing the McEwen into Lacoste
The suggestion motivation doing so is allow dynamical  controlling blood flow through a zone of a patient by adjusting the pressure, further adjusting the pressure  minimize blood loss during a surgery by stopping  blood flow from  the selected portion of the surgical patient's (McEwen: [0007])

Regarding claim 34, Lacoste teaches the ultrasound treatment device further comprises at least one force sensor connected to the controller unit [0027]-[0029], as discussed in claim 25 above  the pressure sensor and the at least one pump are connected to the control unit for regulating the pressure in the balloon. The control unit bring the pressure in the balloon to a first value when the treatment head is in the travel position and to the second value higher than the first value when the treatment head is in the treatment position. Thus, force sensor corresponds to the pressure sensor, since the pressure measure the compression force), and to switch the ultrasound treatment device in the second operating mode ([0029]-[0030], the control unit is adapted to bring the pressure in the balloon to a first value and to a second. Thus, the controller switch the pump between two alternative states)
However, it is noted that Lacoste does not specifically teach” the controller unit is further adapted to compare a force determined by the force sensor with a threshold value and to switch the ultrasound treatment device in the second operating mode when the force determined by the force sensor is above the threshold value.”
On the other hand McEwen teaches  the controller unit is further adapted to compare a force determined by the force sensor with a threshold value (([0032], first automatically increasing the pressure until blood flow sensed is less than a predetermined minimum threshold.  The force corresponds to the pressure since pressure is force per unit area) and to switch when the force determined by the force sensor is above the threshold value ([0032], after the pressure reaches the predetermined minimum threshold ,  is pressure is continuously varied (switched) by incrementally increasing and decreasing the pressure to maintain the rate of blood flow sensed below and near the predetermined minimum threshold. Thus, based on the above discussion the pressure is oscillating (switch) between the predetermined minimum threshold value and the value near to the predetermined minimum threshold value which is equal to the predetermined minimum  threshold value  minus the increment value).
Regarding claim 35, Lacoste teaches the controller unit is further adapted to switch from the second operating mode to the first operating mode after the emission of at least one pulse of treatment ultrasound waves  (claims18-20, [0021],  Lacoste  teaches the control unit move the treatment head from the travel position to the treatment position before an ultrasound pulse is emitted from the transducer, and  the control unit trigger the transducer to emit at least one beam of ultrasound waves when the treatment head is in the treatment position, position. Thus, in travel position   the ultrasound pulse is not  emitted) 
However, it is noted that Lacoste does not specifically teach “when the force determined by the force sensor is below a second threshold value “
On the other hand McEwen teaches when the force determined by the force sensor is below a second threshold value ([0032], as discuss above pressure is continuously varied (switched) by incrementally increasing and decreasing the pressure to maintain the rate of blood flow sensed below and near the predetermined minimum threshold. Thus, based on the above discussion the pressure is oscillating (switch) between the predetermined minimum threshold value and the value near to the predetermined minimum threshold  value which is equal to the predetermined minimum  threshold value  minus the increment value. The second threshold value corresponds to predetermined minimum  threshold value  minus the increment value)
Regarding claim 47, Lacoste teaches the step of monitoring the pressure of the coupling liquid by means of a controller unit connected to a pressure measurement unit for determining a pressure of the coupling liquid in the cavity and to detecting an increase of the pressure of the coupling liquid in the cavity ([0029], the control unit is adapted to bring the pressure in the balloon to a second value higher than the first value when the treatment head is in the treatment position and/or in the monitoring position. Further, by increasing the pressure when the treatment head is in the treatment position and/or in the monitoring position, the compression reduces blood flow in the tissue), 
However, it is noted that Lacoste does not specifically teach “wherein the switching signal is generated if the detected pressure increase is above a predetermined pressure threshold value.”
On the other hand McEwen teaches wherein the switching signal is generated if the detected pressure increase is above a predetermined pressure threshold value (([0032], when the pressure reaches the predetermined minimum threshold, the is pressure is continuously varied (switched) by incrementally increasing and decreasing the pressure to maintain the rate of blood flow sensed below and near the predetermined minimum threshold).
Regarding claim 48, Lacoste teaches the step of monitoring the pressure of the coupling liquid by means of a controller unit connected to a pressure measurement unit for determining a pressure of the coupling liquid in the cavity and to detecting an increase of the pressure of the coupling liquid in the cavity ([0029], the control unit is adapted to bring the pressure in the balloon to a second value higher than the first value when the treatment head is in the treatment position and/or in the monitoring position. Further, by increasing the pressure when the treatment head is in the treatment position and/or in the monitoring position, the compression reduces blood flow in the tissue), 
However, it is noted that Lacoste does not specifically teach”  the switching signal is generated if the detected pressure increase is above a predetermined pressure threshold value and the measured pressure then drops below a second threshold value”
On the other hand McEwen teaches the switching signal is generated if the detected pressure increase is above a predetermined pressure threshold value and the measured pressure then drops below a second threshold value” ([0032], first automatically increasing the pressure until blood flow sensed is less than a predetermined minimum threshold.  The force corresponds to the pressure since pressure is force per unit area, after the pressure reaches the predetermined minimum threshold ,  the is pressure is continuously varied (switched) by incrementally increasing and decreasing the pressure to maintain the rate of blood flow sensed below and near the predetermined minimum threshold. Thus, based on the above discussion the pressure is oscillating (switch) between the predetermined minimum threshold value(first threshold ) and the value near to the predetermined minimum threshold value which is equal to the predetermined minimum  threshold value  minus the increment value (second threshold))
Regarding claim 49, Lacoste teaches the step of monitoring the pressure of the coupling liquid by means of a controller unit connected to a pressure measurement unit for determining a pressure of the coupling liquid in the cavity and to detecting an increase of the pressure of the coupling liquid in the cavity ([0029], the control unit is adapted to bring the pressure in the balloon to a second value higher than the first value when the treatment head is in the treatment position and/or in the monitoring position. Further, by increasing the pressure when the treatment head is in the treatment position and/or in the monitoring position, the compression reduces blood flow in the tissue), and to detecting a decrease of the pressure of the coupling liquid in the cavity ([0027], the control unit or other adequate means for regulating the pressure in the balloon. Thus, the controller regulate the pressure by increasing and decreasing the pressure), and a switching signal for switching the ultrasound treatment device from the second operating mode to the first operating mode is generated ([0029], the control unit is adapted to bring the pressure in the balloon to a second value higher than the first value when the treatment head is in the treatment position and/or in the monitoring position. Thus, the controller includes trigger unit that switch pressure from  the first level to the second level). 
However, it is noted that Lacoste does not specifically teach” if the detected pressure decrease is below a pre-determined pressure threshold value.
On the other hand McEwen teaches the switching signal is generated if the detected pressure increase is above a predetermined pressure threshold value and the measured pressure  ([0032], the is pressure is continuously varied (switched) by incrementally increasing and decreasing the pressure to maintain the rate of blood flow sensed below and near the predetermined minimum threshold. Thus, based on the above discussion the pressure is oscillating (switch) between the predetermined minimum threshold value(first threshold ) and the value near to the predetermined minimum threshold value which is equal to the predetermined minimum  threshold value  minus the increment value (second threshold). The pressure is incrementally increasing when the pressure  is  below the near the predetermined minimum threshold).
4.         Claims 41 and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lacoste, US 20170001043 A1, in view of Germain et al. ,( hereafter Germain), US20130172870 , published on July 4, 2013.

Regarding claim 41, Lacoste teaches  the ultrasound treatment device is further adapted to switch to an operating mode, and in the  operating mode the compression force applied to the object  by the compression unit ([0029], the control unit is adapted to bring the pressure in the balloon to a second value higher than the first value when the treatment head is  moved(switched) from travelling position to in the treatment position and/or in the monitoring position).
However, it is noted that Lacoste does not specifically teach “ third operation mode, and   the compression force applied to the object   by the compression unit is maintained at a third compression force value, or the volume of the liquid in the cavity is maintained to a third volume value”
Germain teaches the volume of the liquid in the cavity is maintained to a third volume value ([0090]-[0091], a fluid management system comprising a distending fluid source, a pump mechanism and a controller for controlling inflows and outflows of a distending fluid from the body cavity, wherein the fluid management system is configured to deliver a distension fluid volume of less than 400 mL/min, less than 300 mL/min or less than 200 mL/min).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of capture fluid loss through the access to the body space, measure such lost fluid volume, and calculate the fluid deficit taking into account the lost fluid volume taught by Germain (see [0100]) into Lacoste. The suggestion motivation doing so is to allow user of Lacoste to monitor and signal one or more fluid deficit parameters on an intermittent or continuous basis

Claim 50 is rejected the same as claim 41 except claim 50 is directed to a method claim. Thus, argument analogous to that presented above for claim 41 is applicable to claim 50.
Conclusion
	5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/              Examiner, Art Unit 3793       

/Ashley K Buran/            Supervisory Patent Examiner, Art Unit 3793